DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 6/10/2022 is acknowledged.
Claims 2,9-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18, claim 18 recites a functional outcome. It is noted per MPEP 2173, notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663. For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663. In another example, the claims directed to a tungsten filament for electric incandescent lamps were held invalid for including a limitation that recited "comparatively large grains of such size and contour as to prevent substantial sagging or offsetting during a normal or commercially useful life for such a lamp or other device." General Elec. Co., 304 U.S. at 370-71, 375. The Court observed that the prior art filaments also "consisted of comparatively large crystals" but they were "subject to offsetting" or shifting, and the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art. Id. at 370. Similarly, a claim was held invalid because it recited "sustantially (sic) pure carbon black in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior." United Carbon Co., 317 U.S. at 234. In the latter example, the Court observed various problems with the limitation: "commercially uniform" meant only the degree of uniformity buyers desired; "comparatively small" did not add anything because no standard for comparison was given; and "spongy" and "porous" are synonyms that the Court found unhelpful in distinguishing the claimed invention from the prior art. Id. at 233.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,7-8, 18,21,22,25, and 28 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Xu 2015175064 cited on ids
a.	As to claim 1,3, 5, Xu teaches . A monofilament for producing an Nb3Sn-containing superconductor wire, comprising: - a powder core comprising an Sn-containing powder (figure 4 item 43 powder in tube embodiment), - a reaction tube composed of an Nb alloy comprising Nb and at least one further alloy component X (item 42), wherein the powder core is disposed radially within the reaction tube (figure 4) - at least one source for at least one partner component Pk, wherein each source is disposed in a unitary radial position in the monofilament and comprises at least one source structure; wherein the alloy component X and the partner component Pk are selected to form precipitates XPk through reaction annealing of the monofilament (overview section the oxide material can be used top change the grain size see als item 43 is a mix of nb alloy and metal oxide), in which Sn from the powder core and Nb from the reaction tube react to produce Nb3Sn, and - a moderation tube disposed within the reaction tube and in which the powder core is disposed (overview section further the inner portion Nb element 42 can act as moderation tube) . This would make the moderation tube Nb-alloy.
b.	As to claim 4 Xu teaches wherein the at least one source for the at least one partner component Pk comprises a powder (see overview oxide powder). 
c.	As to claims 7, Xu teaches at least WM<=0.2*WR since it is arbitrary  defined since reaction tube and the moderation tube are the same material.

d.	As to claim 8, Xu teaches Cu-Sn alloy or Nb-Sn.
f.	As to claim 18 Xu teaches the same material as applicant set for oxygen Nb and Sn per paragraph 44 of applicant thus the results must be the same.
g.	As to claim 21, Xu teaches wherein the at least one partner component Pk comprises oxygen, and the at least one alloy component X comprises a metal which is less noble than Nb (Tin is less noble than Nb since Sn corrodes easier).
h. 	As to claim 22, Xu teaches metal oxide (figure 4 and overview).
i.	As to claim 25, Xu teaches a oxide that contains a metal the examiner is considering it a oxide and thus nonmetallic 
j.	As to claim 28, Xu teaches A method for producing a superconductor wire, comprising: subjecting a plurality of monofilaments as claimed in claim 1 to single-stage or multistage bundling and reshaping, to provide a precursor wire, 33UTILITY PATENT APPLICATION OF CARL BUEHLER ATTORNEY DOCKET NO. 2945.0003C bringing the precursor wire into a desired shape (figure 5, and subjecting the shaped precursor wire to a reaction annealing, wherein precipitates XPk are formed from the at least one alloy component X and the at least one partner component Pk, and wherein Nb3Sn is formed from the Nb of the reaction tubes and the Sn of the powder cores.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
	As to claims 19-20,Xu does not explicitly teach wherein the at least one source comprises a first chemical compound and a second chemical compound, which each comprise a mutually same 32UTILITY PATENT APPLICATION OF CARL BUEHLER ATTORNEY DOCKET NO. 2945.0003C partner component Pk, and wherein, on heat treatment, the first chemical compound releases the partner component Pk at a lower temperature than does the second chemical compound.
However, Xu teaches multiple oxides. Further the reaction is to control the grain size.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide wherein the at least one source comprises a first chemical compound and a second chemical compound, which each comprise a mutually same 32UTILITY PATENT APPLICATION OF CARL BUEHLER ATTORNEY DOCKET NO. 2945.0003C partner component Pk, and wherein, on heat treatment, the first chemical compound releases the partner component Pk at a lower temperature than does the second chemical compound to optimize the grains by adjusting the reactions with the oxide and other elements.
As to claim 22, Xu does suggest AlO in other embodiments (page 8) but does no teach Al in the embodiment of figure 4.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the metal oxide as Zr or Al oxides to optimize the grain size.
As to claim 28, Xu teaches bundling the wire (figure 1 and 2) but not for figure 4.
However it would have been obvious to one of ordinary skill in the art at the time of filing to bundle the a plurality of figure 4 monofilaments in order to optimize the shape and structure of the Nb3Sn.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zaitsu (1993107 cited on Ids).
	Xu does no teach a copper moderation tube. 
Zaitsu teaches the use of copper is known to allow the Nb-Sn reaction to take place an 600 to 750 C as opposed to higher temperature.
Thus it would have been obvious to one of ordinary skil in the art to provide a copper moderation tube to allow for a lower thermal budget for the reaction to Nb3Sn


Allowable Subject Matter
Claims 24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6, prior art fails to teach a copper moderation tube.
As to claims 24,26, and 27, prior art fails to teach the specifics of the Pk or the precipitates for those claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896